t c memo united_states tax_court william whelpley jr petitioner v commissioner of internal revenue respondent william and sara whelpley petitioners v commissioner of internal revenue respondent docket nos filed date alan l frank and david kessler for petitioners david breen and kenneth j rubin for respondent memorandum findings_of_fact and opinion whalen judge respondent determined the follow- ing deficiencies in additions to and penalties on petitioners' federal_income_tax for the years in issue william whelpley jr docket no addition_to_tax penalty year deficiency sec_6653 sec_6662 dollar_figure big_number dollar_figure -- -- dollar_figure william and sara whelpley docket no year deficiency sec_6653 sec_6661 sec_6662 additions to tax penalty dollar_figure dollar_figure dollar_figure -- dollar_figure -- -- dollar_figure unless stated otherwise all section references are to the internal_revenue_code as in effect during the years in issue the above-captioned cases were consolidated for trial and briefing after concessions by the parties the issues remaining for decision are whether certain payments made to petitioners' wholly owned s_corporation are includable in petitioners' income and if so when the payments must be reported whether the notices of deficiency for petitioners' taxable_year are valid and whether petitioners are liable for the additions to tax and penalties determined by respondent under sec_6653 sec_6661 and sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts filed by the parties and the attached exhibits are incorporated herein by this reference petitioner william whelpley jr resided in morris plains new jersey at the time he filed his petition in the case at docket no petitioners william whelpley sr and sara whelpley resided in randolph new jersey at the time they filed their joint petition in the case at docket no petitioner william whelpley jr is the son of petitioners william and sara whelpley references to mr whelpley are to mr william whelpley sr mr whelpley is a physicist who specializes in computers and telecommunications he studied physics at the university of iowa from to after he worked as a research physicist for the university of iowa and as a manager for sperry corp he was also employed by american telephone and telegraph and automatic data processing in mr whelpley and several other persons founded dama telecommunications corp mr whelpley served on the board_of directors of that company from its inception until after mr whelpley resigned from the board_of directors of dama telecommunications corp he began to provide consulting services to weeden capital management inc weeden weeden is wholly owned by weeden co and is unrelated to petitioners weeden acts as the management company for weeden capital partners a venture investment_partnership initially mr whelpley was retained to advise weeden about product development by avant-garde computing inc avant-garde a publicly traded computer company in which weeden owned a 15-percent capital stock interest on date mr whelpley founded whelpley associates inc wai as a vehicle for providing his consulting services during each of the years in issue mrs whelpley and mr whelpley jr owned and percent of the outstanding_stock of wai respectively mr whelpley served as an officer and employee of wai but did not own any wai stock during any of the years in issue wai elected to be an s_corporation pursuant to sec_1362 and it filed a form_1120s u s income_tax return for an s_corporation for each year of its existence wai used the accrual_method of accounting in and and a hybrid method in at the time mr whelpley began consulting for weeden both he and weeden believed that avant-garde needed a new generation of computer processor to support its products mr whelpley and weeden agreed to form communications processors inc cpi for the purpose of developing the processor with capital supplied by weeden and expertise supplied by mr whelpley this processor was to be sold to avant-garde for use with the latest version of its net alert product but mr whelpley and weeden anticipated that it could also be sold to other purchasers in this opinion we refer to the development of the computer processor as the cpi project cpi was incorporated in delaware on date the initial directors were mr whelpley and two employees of weeden including mr thomas l flaherty although mr whelpley was the key_employee of both wai and cpi and although the companies shared office space cpi was at all times separate from and independent of wai generally weeden's business objective was to invest in product and service companies and in accordance with that investment objective it was interested in obtaining an equity_interest in cpi weeden's management was not interested in investing in consulting businesses such as wai and weeden never considered the possibility of becoming a shareholder of wai cpi and avant-garde memorialized their oral agreement regarding the cpi project in a letter dated date as set forth therein cpi agreed to develop an industrial grade 80386-based communications processor suitable for avant-garde's net alert application and to cooperate with avant-garde in developing a statement of requirements for the computer equipment in return avant-garde agreed to purchase a perpetual license to use the product the terms of avant-garde's payments were set forth in the letter as follows cash a dollar_figure dollar_figure payable at commencement in payment with respect to phase one of the project payable at dollar_figure per month commencing at the date thereof b dollar_figure in payment with respect to phase two of the project payable at dollar_figure per month at the commencement of this item of work avga stock big_number shares payable as follows a big_number upon performance of phase one b big_number upon performance of phase two on date weeden orally agreed to assist cpi in completing the cpi project by advancing to cpi any funds required in excess of the advance license payments it was to receive from avant-garde this agreement was memorialized in a letter dated date from mr thomas flaherty vice president of weeden and a member of its board_of directors to mr whelpley in his capacity as president of cpi this letter states as follows this letter will confirm our oral agreement of may 1st concerning commitments made by weeden capital management inc wcmi to communications processors inc cpi cpi has reached an agreement with avant-garde computing inc avga for the development of certain based hardware and software to be used in the next generation of avga's net alert product under this agreement cpi and avga will jointly develop a statement of requirements sor i under which cpi will deliver to avga hardware and software that meet the specifications of this sor avga will advance to cpi the sum of dollar_figure as partial payment for a license to those products delivered to avga under sor i as agreed in cpi's letter of date cpi and avga have further agreed to jointly develop a second statement of requirements sor ii under which cpi will deliver to avga hardware and software that meet the specifications of sor ii avga will advance to cpi the sum of dollar_figure as partial payment for a license to those products delivered to avga under sor ii as agreed in cpi's letter of date in an effort to assure the timely delivery of those products to be licensed to avga by cpi sic weeden capital management inc agrees to advance to cpi any funds in excess of those committed by avga as advance license payments reasonably required to complete cpi's commitments to avga under sor i and sor ii sincerely s thomas l flaherty thomas l flaherty vice president after cpi's incorporation its activities consisted of entering into the production agreement with avant-garde as set forth in the letter dated date entering into the agreement with weeden as set forth in the letter dated date quoted above opening a bank account and receiving one check from avant-garde various documents were drafted on cpi's behalf including bylaws an indemnity agreement for directors and officers of the corporation a common_stock purchase agreement and a preferred_stock purchase agreement but none of these documents were ever executed cpi paid the funds received from avant-garde to wai cpi never issued any stock and it never filed a federal_income_tax return mr whelpley undertook the work relating to the cpi project through wai rather than cpi wai received the funds advanced by weeden for the project and wai deducted expenses relating to the project on its income_tax return weeden advanced a total of dollar_figure to wai for the cpi project in a memorandum written by mr whelpley states that bills were written to cpi by wai for this work wai included the funds advanced by weeden in the gross_income reported on its income_tax return in addition to the advances for the cpi project weeden transferred funds to wai as compensation_for mr whelpley's consulting services in connection with unrelated matters wai included these other funds in gross_income and they are not at issue at the end of weeden's general ledger trial balance included an account labeled receivable from cpi which had a debit balance of dollar_figure the trial balance also included an account labeled professional fees - consultants based upon the entries in these two accounts it appears that during payments to whelpley associates were initially booked to professional fees-consultants and were reclassified at the end of the year to receivables from cpi mr flaherty sent a letter dated date to mr whelpley's attention at cpi regarding the advances weeden had made in connection with the cpi project this letter states as follows our auditors spicer oppenheim certified public accountants are now engaged in an examination of our financial statements as of date in connection therewith they wish to confirm the following details of your note s and the collateral held by us date unpaid interest interest of note due_date principal rate paid to on demand dollar_figure none none please confirm the correctness or report any differences by completing this form and returning it directly to our auditors in the enclosed reply envelope we would appreciate your cooperation in this matter very truly yours weeden capital management inc s thomas l flaherty thomas flaherty vice president the above information regarding our notes payable to you is correct except as stated below date__________ signed___________________ after a discussion with mr flaherty mr whelpley signed the letter and returned it to spicer oppenheim based upon his discussion with mr flaherty mr whelpley believed that weeden would require repayment of the advances only with cpi stock and that weeden would not require repayment in cash sometime between april and date avant-garde withdrew its commitment to purchase a license to use the cpi product facing a shortage of capital mr whelpley sought an outside investor to fund the project wai prepared a draft business plan for cpi dated date to assist in this process however mr whelpley was unable to secure either a new source of financing or any new customers for the product in weeden lost interest and stopped investing in the project the project was then abandoned mr whelpley resigned from cpi's board_of directors in weeden neither collected nor attempted to collect the funds it had advanced to wai on behalf of cpi for the cpi project weeden's general ledger trial balance for dated date shows that the account receivable from cpi had a debit balance of dollar_figure at the beginning of and that offsetting credits were made to the account during the year the trial balance also shows the following entries in an account entitled loss from cpi which had a debit balance of dollar_figure at the end of transaction date1 amount reference date date date date date date date dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure write off loss in cpi loss in cpi re mgt fee loss in cpi re mgt fee loss in cpi re mgt fee record loss from cpi rec loss from uncollect rec loss uncollect rec-cpi 1the transaction date indicates the dates on which these items were written off in weeden's books rather than the dates on which the cash was transferred in this manner weeden wrote off the balance in the account labeled receivable from cpi on its form_1120 u s_corporation income_tax return for weeden claimed a bad_debt deduction in the amount of dollar_figure the amount it had advanced for the cpi project beginning in date respondent examined wai's returns for and during the examination wai's representatives raised the issue whether wai had erred by including in wai's gross_income for the advances that had been made by weeden during the year wai's representatives took the position that the advances constituted either equity investments in wai or loans to wai which in either event should not have been included in petitioners' gross_income in a letter dated date from mr flaherty and addressed to mr whelpley at wai states that weeden considered the subject advances as loans to wai and expected to be repaid either in cash or with an equity_interest in cpi mr flaherty's letter states as follows dear mr whelpley this letter is to confirm our conversation as you requested regarding the accounting treatment of the investment made by weeden in whelpley related projects in according to our records weeden funded the development of the business plan and prototype device with approximately dollar_figure as confirmed by my letter whelpley associates inc and communications processors inc are thought to be essentially the same by weeden capital management inc they were considered to be a joint vehicle for developing the ideas that surrounded a certain business concept which you and we originated communications processors inc was intended to be separated from whelpley associates inc when other outside funding was secured weeden was interested in accelerating the availability of a particular product design to accommodate an initial customer to that end and pursuant to an agreement weeden advanced funds in the amount indicated above to cover operating_expenses associated with that development the amounts that were advanced as loans to whelpley associates inc and yourself were to be recovered either in the form of loan repay- ments or convertible into equity in the projects that cpi and wai were pursuing weeden considers amounts advanced to be returnable as equity in any business_entity that results from the activity funded in sincerely thomas l flaherty in due course respondent determined the following adjustments to wai's taxable_income adjustments fee participation commissions employee_benefits interest_income informal claim total adjustments dollar_figure -- big_number big_number -- big_number dollar_figure big_number big_number big_number -- big_number -- -- dollar_figure -- -- big_number taxable_income reported corrected big_number big_number big_number big_number big_number big_number in computing the above adjustments respondent rejected the position of wai's representatives that wai's income for should be reduced by the amount of the advances received from weeden that issue is referred to above as informal claim based upon the above adjustments to wai's taxable_income respondent determined increases in the younger mr whelpley's distributable income from wai of dollar_figure in and dollar_figure in computed as follows wai's corrected income distributive_share sec_179 deduction loss from wai per return income from wai per return adjustment dollar_figure big_number big_number big_number big_number -- big_number dollar_figure big_number big_number big_number -- big_number big_number respondent determined the subject deficiencies in the younger mr whelpley's and returns based solely on the above adjustments to his share of income from wai based upon the above adjustments to wai's taxable_income respondent also determined increases in mr and mrs whelpley's distributable income from wai of dollar_figure in and dollar_figure in computed as follows wai's corrected income distributable share sec_179 deduction loss from wai per return adjustment dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number respondent made the above adjustments to mr and mrs whelpley's and returns in determining the subject deficiencies the only issue raised at trial involved petitioners' claim that the advances made by weeden should not have been included in wai's income petitioners argued at trial that weeden's advances constituted either an equity_investment in wai by an ineligible shareholder or a second class of stock in wai which in either event terminated wai's s_corporation_election petitioners also argued that if the advances constituted loans from weeden that were discharged then wai received cancellation_of_indebtedness_income in some year other than or shortly after trial respondent filed motion for leave to file amendments to answers and to conform the pleadings to the proof in her motion respondent seeks to amend her answers to raise as an affirmative defense in both cases the allegation that petitioners are prohibited by the duty_of_consistency from asserting that wai's s_corporation_election was terminated during any of the years in issue respondent further seeks to amend her answers to allege that if the court determines that weeden's advances constitute loans then those loans were discharged and gave rise to cancellation_of_indebtedness_income in in an opposition filed in response to respondent's motion petitioners argue that they are not prohibited from raising the validity of wai's s_corporation_election and that the court does not have jurisdiction to determine a deficiency for because respondent had not issued a notice_of_deficiency for that year subsequently respondent issued a notice_of_deficiency to each petitioner with respect to the taxable_year in these notices respondent determined that the advances from weeden in the amount of dollar_figure were loans to wai which were discharged and gave rise to cancellation_of_indebtedness_income in each petitioner filed a petition in this court contesting respondent's determination see whelpley v commissioner docket no william and sara g whelpley whelpley v commissioner docket no william whelpley jr references to the related cases are to these cases thereafter the related cases were set for trial shortly before the trial of those cases the parties filed a stipulation of settled issues which states in part as follows the parties reached a basis of settlement with respect to the taxable_year as follows b if the court determines the dollar_figure was a loan to wai in wai received a discharge_of_indebtedness of dollar_figure from weeden during e the parties agree to be bound by the trial record established through oral testimony stipulated facts with exhibits and exhibits introduced by the parties at trial with respect to docket numbers and opinion at the outset we note that there is a discrepancy involving the amount of the adjustment at issue the stipulation of facts filed by the parties states during the calendar_year whelpley associates inc received at least dollar_figure from weeden capital management inc which whelpley associates inc included in gross_receipts the parties also base their arguments on the assumption that the adjustment at issue is dollar_figure and the stipulation of settled issues filed by the parties in the related cases refers to dollar_figure however documents entered into evidence including mr flaherty's letter of date weeden's general ledger trial balance for and and weeden's income_tax return report the amount of the advances as dollar_figure the parties have not explained the discrepancy between these figures and we accept the stipulation of the parties on this point character of payments from weeden to wai the principal issue in these cases involves the characterization of the cash advances made by weeden respondent determined that the subject payments constitute gross_income to wai in as reported on wai's return and rejected the informal claim made by or on behalf of petitioners during the audit that the payments are not includable in wai's income petitioners bear the burden of proving that respondent's determination is in error rule a tax_court rules_of_practice and procedure hereinafter all rule references are to the tax_court rules_of_practice and procedure petitioners argue that respondent's determination is in error because the subject payments were never intended to result in income to wai but in fact were made by weeden to receive an equity_interest petitioners' post- trial brief states as follows petitioner william whelpley testified that it was his understanding that in exchange for these moneys weeden a venture capital investor was to receive an equity_interest this understanding was confirmed by the independent testimony of thomas flaherty who when responding to a question propounded by the court stated under penalties of perjury that in exchange for this investment weeden expected to receive an equity_interest petitioners do not explicitly argue that the subject payments constitute contributions to wai's capital and they do not cite sec_118 which provides that gross_income does not include any contribution_to_the_capital_of_the_taxpayer nevertheless that is the thrust of their argument the difficulty with petitioners' argument is that there is no evidence that weeden sought to make an equity_investment in wai to the contrary mr flaherty testified and we find that weeden did not have an interest in becoming a stockholder of wai and that weeden's management never considered investing in wai's stock he further testified and we find that weeden intended to advance moneys to cpi and if the cpi project was successful to receive an equity_interest in cpi mr flaherty testified as follows q q a and what was your understanding if you can recall of weeden's investment or involvement or what did it get as a result of transferring these monies if anything did it have a right to be repaid for example the witness well a right to be repaid i guess we had a right to i mean they were advances i guess i -- the way -- i know what the intent was if that's what you're asking what was the intent sir the intent was that we would advance monies to cpi cpi would develop these products we would have -- get an equity position eventually in cpi and that's why we were doing it similarly mr whelpley testified that weeden expected only to receive shares in cpi in return for its investment in cpi as we view the facts cpi had entered into the agreement with avant-garde to develop a computer processor weeden agreed to advance moneys to cpi to assist cpi in performing its obligations under the agreement with avant- garde weeden expected to obtain stock in cpi if the venture was successful weeden made the subject payments pursuant to its agreement with cpi mr whelpley was the principal officer of both wai and cpi but the two were separate corporations and wai was not formally involved in the cpi project weeden issued the advances to wai as a convenience to mr whelpley but it did not intend to obtain an equity_investment in wai or to lend money to wai from weeden's point of view the advances were made to cpi this is made clear by the fact that at the end of the advances were reclassified on weeden's books into an account entitled receivable from cpi petitioners attempt to blur the distinction between cpi and wai by arguing that cpi was a division of wai however we find that cpi was at all relevant times a separate and distinct corporation from wai although mr whelpley was a director and key_employee of both wai and cpi and although the two companies shared office space cpi was separately incorporated maintained a separate bank account and established a distinct and independent board_of directors moreover mr whelpley acknowledged during his testimony at trial that cpi was a functioning entity thus we find that cpi was not a division of wai and we reject petitioners' argument that weeden's intent to make an equity_investment in cpi somehow how constituted an equity_investment in wai in this connection we note that in their post-trial briefs petitioners abandoned the argument advanced at trial that cpi was a wholly owned subsidiary of wai we note that mr flaherty's letter of date states as follows the amounts that were advanced as loans to whelpley associates inc and yourself mr whelpley were to be recovered either in the form of loan repayments or convertible into equity in the projects that cpi and wai were pursuing weeden considers amounts advanced to be returnable as equity in any business_entity that results from the activity funded in during his testimony mr flaherty stated that he did not recall writing the letter of date but he reiterated the fact that weeden intended to advance money to assist cpi to develop the computer component and eventually to obtain an equity_interest in cpi he testified as follows very simply i think we were advancing monies for_the_use_of cpi to develop its product and we would eventually own part of cpi that was our goal was to own part of communication processors inc that would be a product the company developed a product and that's what we're interested in based upon mr flaherty's testimony we do not credit the statement contained in his letter of date that weeden made the subject advances as loans to whelpley associates inc and yourself we find that weeden made the subject advances either as loans to cpi or contributions to cpi's capital weeden issued the checks to wai but it did so on behalf of cpi and it did not intend the advances to be loans to wai or contributions to wai's capital for the above reasons we reject petitioners' position that wai's income for should be reduced in the amount of dollar_figure and thus we accept respondent's determination that the aggregate amount of weeden's advances is includable in wai's income in in reaching this result we note that the record suggests that cpi constructively received the subject moneys from weeden either as a loan or as a contribution_to_capital and paid the moneys to wai in return for wai's work on the cpi project in this regard we note that mr whelpley's memorandum dated date suggests that wai applied these amounts to reduce bills written to cpi by wai mr whelpley also testified the he conducted all of the business of cpi within whelpley associates thus the record suggests the possibility that cpi retained wai to do the work required under cpi's contract with avant-garde and applied weeden's advances to pay wai for that work we also note that because wai reported these funds as gross_income on its return petitioners must present cogent evidence to overcome this admission see eg 92_tc_312 we find that petitioners have failed to meet this burden and thus they have failed to prove that the amount of the advances is not includable in wai's income in as determined by respondent petitioners' principal position is that upon receipt of the cash payments from weeden wai ceased to be a small_business_corporation as defined by sec_1361 with the result that wai's s_corporation_election auto- matically terminated as provided by sec_1362 as a result of the termination of wai's s_corporation_election petitioners argue that they are not subject_to tax on wai's income because wai would be treated as a c_corporation and petitioners would only be taxed on distributions received from wai in the form of dividends in of which there were none sec_1361 defines a small_business_corporation in relevant part as follows sec_1361 small_business corporation-- in general --for purposes of this subchapter the term small_business corpora- tion means a domestic_corporation which is not an ineligible_corporation and which does not-- b have as a shareholder a person other than an estate and other than a_trust described in subsection c who is not an individual and d have more than class of stock petitioners contend that wai ceased to be a small_business_corporation for two reasons first they contend that weeden obtained an equity_interest in wai and is not an eligible shareholder for purposes of the definition of small_business_corporation because it is not an individual as required by sec_1361 alternatively petitioners contend that the interest in wai that weeden obtained in exchange for the subject cash advances constitutes a second class of stock in violation of sec_1361 petitioners argue that weeden's interest in wai constitutes a second class of stock because the governing provisions of cpi give wai and weeden different rights to distribution and liquidation proceeds contrary to the requirements of sec_1_1361-1 income_tax regs specifically petitioners point to the fact that under the stock purchase agreement prepared for cpi weeden was to receive both common and preferred_stock in cpi while wai was to receive only common_stock we have already considered and rejected petitioners' argument that weeden obtained an equity_interest in wai in exchange for the subject payments similarly we find no support in the record for petitioners' argument that wai issued a second class of stock in connection with the subject payments petitioners' argument fails to explain what the stock purchase agreement or the other documents prepared for cpi have to do with the governing provisions of wai and it fails to take into account the fact that those documents were never executed therefore we find that petitioners have not proven that weeden obtained an equity_interest in wai in or that wai issued more than one class of stock in that year accordingly we find that petitioners have not proven that wai ceased to be a small_business_corporation as defined by sec_1361 and they have not proven that wai's s_corporation_election terminated in we note that petitioners' post-trial brief correctly asserts that the subject advances do not satisfy the straight_debt_safe_harbor requirements of sec_1361 unlike respondent however we do not construe petitioners' assertion as an argument that any transaction which does not satisfy these requirements necessarily constitutes a second class of stock if petitioners had made such an argument we would reject it for the reasons advanced by respondent however as we read their brief petitioners' point is simply that the subject advances do not fit within the safe_harbor provision and we must review the governing provisions of the s_corporation to determine whether all outstanding shares of wai's stock confer identical rights to distribution and liquidation proceeds sec_1_1361-1 income_tax regs as discussed above the governing provisions on which petitioners base their argument that wai issued more than one class of stock are documents that relate to cpi not wai and are documents that were never executed thus we reject petitioners' argument that wai issued more than one class of stock we also note that petitioners argued at trial that cpi was a wholly owned subsidiary of wai thus violating sec_1362 which disqualifies any member_of_an_affiliated_group from making an s_corporation_election in their post-trial briefs petitioners argue that cpi was a division of wai however they fail to mention the argument that cpi was a subsidiary of wai accordingly we deem petitioners to have abandoned the latter argument rule a 84_tc_716 german v commissioner tcmemo_1993_59 affd without published opinion 46_f3d_1141 9th cir in view of our finding that wai's s_corporation_election was not terminated during the years in issue we need not consider the first of the two issues raised in respondent's amended answer that petitioners are prohibited by the duty_of_consistency from asserting that wai's s_corporation_election was terminated the second issue raised in respondent's amended answer is respondent's alternative position that if weeden's advances are found to be loans to wai then the loans were forgiven in and constitute gross_income to wai in that year this issue became moot by reason of the stipulation of settled issues that was filed in the related cases and by reason of our finding that the advances were not loans to wai validity of the notices of deficiency for in their opening brief petitioners argue that the notices of deficiency issued for taxable_year should be dismissed because they do not explain how the deficiencies determined for that year were calculated other than by stating that the deficiencies result from a carryforward of the redetermination petitioners also argue that respondent failed to offer a single witness including the revenue_agent who prepared the notices to explain how they were calculated petitioners maintain that because respondent failed to present such testimony the burden_of_proof with regard to the deficiencies shifted to respondent we disagree both notices of deficiency adequately explain respondent's determination of deficiencies for and petitioners bear the burden of proving that respondent's determination_of_a_deficiency is incorrect rule a petitioners have not met this burden and have not shown any reason why the burden should be shifted to respondent additions to tax and penalty in the notices of deficiency respondent determined that petitioners are liable for the additions to tax under sec_6653 and sec_6661 with respect to their returns and for the penalty under sec_6662 with respect to petitioners' returns we note that sec_6653 and sec_6661 were repealed effective for returns due after date see omnibus budget reconciliation act of publaw_101_239 sec c and 103_stat_2399 during sec_6653 imposed an addition_to_tax equal to percent of the underpayment_of_tax if any part of the underpayment was due to negligence or disregard of rules or regulations also during sec_6661 imposed an addition_to_tax for substantial_understatement_of_income_tax for any taxable_year equal to percent of the underpayment attributable to the understatement sec_6662 imposes a penalty equal to percent of the portion of an under- payment of tax which is attributable to negligence or disregard of the rules or regulations or to a substantial_understatement_of_income_tax sec_6662 and petitioners bear the burden of proving that they are not liable for the additions to tax and penalty as determined by respondent rule a axlerod v commissioner 56_tc_248 petitioners did not take issue with respondent's determination in their pleadings or post-trial briefs and have presented nothing to show that respondent's determinations are erroneous accordingly we sustain respondent's determination and find that petitioners are liable for the additions to tax under sec_6653 and sec_6661 and for the penalty under sec_6662 in light of the foregoing and reflecting concessions an appropriate order will be issued denying respondent's motion for leave to file amendments to answers and to conform the pleadings to the proof and decisions will be entered under rule
